Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about June 5, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree, criminal possession of a weapon in the fourth degree and menacing in the second degree, and placed him on probation, under the Juvenile Intensive Supervision Program, for a period of 12 months, unanimously modified, on the law, to the extent of *193vacating the finding as to menacing in the second degree, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determination to credit the inculpatory portion of the complainant’s testimony (see, People v Rivera, 68 NY2d 786; Matter of Isaac Q., 217 AD2d 410).
As the Presentment Agency commendably concedes, the petition was jurisdictionally defective with respect to the menacing charge (see, Matter of Francisco C., 238 AD2d 224). Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.